I dissent from the ruling in division 3, and from the judgment reversing the trial court. One of the alleged acts of negligence charged to the defendant in the plaintiff's petition was the driving of his car in a dangerous place and at a high rate of speed with brakes in such bad condition that they would not stop the car promptly. In addition to the evidence quoted in the majority opinion, tending to relate to the condition of the brakes on the defendant's car, the record contains testimony to the effect that the tail light on the car was connected with the brakes, and that the witness tried to find out why the light was burning after the collision, and he looked at the brakes and the *Page 404 
clutch, and "the brake was down and the clutch was up;" and there was also testimony that the tail light was not burning. It appears also that the defendant was driving about forty miles per hour, and was thirty-five or forty feet behind a truck which he had followed for a quarter of a mile or more, and was going up a hill, and that although he applied his brakes when he saw that the truck in front of him had begun to stop, and stopped his car as quickly as he could, he bumped into the truck ahead of him and crossed over the center line of the highway and crashed into the plaintiff's car with force sufficient to wreck both cars and completely demolish the front parts of each. Those facts indicate that the defendant's brakes were not in good order, assuming they were applied promptly, as he contends. Under all the testimony and the circumstances surrounding the occurrence I think the court properly charged the jury respecting the contention that the defendant was negligent in operating his car without proper brakes. "To justify a charge on a given subject, it is not necessary there should be direct evidence going to that point; it is enough if there be something from which a legitimate process of reasoning can be carried on in respect to it." Holland v.Long, 57 Ga. 36, 41 (3); Sovereign Camp W. O. W. v.McDaniel, 20 Ga. App. 430 (93 S.E. 105); Bullard v.Metropolitan Life Ins. Co., 31 Ga. App. 641 (3) (122 S.E. 75); Orange Crush Bottling Co. v. Smith, 35 Ga. App. 92
(132 S.E. 259). "To warrant the court in charging the jury on a given topic, . . it is not necessary that the evidence should shine upon it with a clear light. It is enough if glimpses of it be afforded by the evidence. Truth is often dim, but is truth nevertheless. Frequently amongst the facts best proved is one which no witness has mentioned in his testimony, such fact being an inference from other facts." Chief Justice Bleckley in Brown
v. Matthews, 79 Ga. 1 (2) (4 S.E. 13).